Eminent domain; waters. Opinion 146 Ct. Cl. 728; reversed by the Supreme Court, 363 U.S. 229.
In this case, on the mandate of the Supreme Court, the following order was entered:
This case comes before the court on remand from the Supreme Court, filed July 19, 1960, wherein that Court ordered the reversal of the judgment entered in this court, with further proceedings here to be held in conformity with that Court’s opinion of June 13, 1960, *880United States v. Grand River Dam Authority, No. 503, Oct. Term 1959. Upon consideration thereof,
It is ordered this 22nd day of July 1960, that the judgment entered for plaintiff on July 15? 1959,146 Ct. Cl. 728, be and the same is vacated and withdrawn, and It is FURTHER ordered that plaintiff’s petition be and the same is dismissed.
Bt the Court.
MarviN JoNes,

Chief Judge.